Citation Nr: 0840296	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  02-19 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
blood disorder, claimed as due to exposure to ionizing 
radiation.

2.  Entitlement to service connection for basal cell 
carcinoma of the back, claimed as due to exposure to ionizing 
radiation.

3.  Entitlement to service connection for chronic fatigue 
syndrome (CFS), claimed as due to exposure to ionizing 
radiation.

4.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as due to exposure to ionizing 
radiation.

5.  Entitlement to service connection for thyroid disease, 
claimed as due to exposure to ionizing radiation.

6.  Entitlement to service connection for cataracts, claimed 
as due to exposure to ionizing radiation.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.

These  matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts which, among other things, denied 
service connection for a blood disorder, basal cell carcinoma 
of the back, CFS, CAD, thyroid disease and cataracts, each 
claimed as due to ionizing radiation.

The claim for service-connection for a blood disorder was 
denied by the Board in a May 1991 decision.  In the April 
2002 rating decision, the RO appeared to consider the 
veteran's claim on this issue on the merits without 
considering whether new and material evidence had been 
submitted.  Regardless of the RO's actions, the Board must 
address the question of whether new and material evidence to 
reopen a claim has been received because the issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).
In October 2003, the veteran testified during a hearing 
before the undersigned at the RO; a transcript of that 
hearing is of record.

In March 2007, the Board remanded these claims to the Appeals 
Management Center (AMC) for additional development.

In May 2007, the undersigned granted a motion to advance this 
case on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2008).

In February 2008, the veteran submitted additional evidence, 
specifically, 28 pages of VA treatment records.  In the 
October 2008 post remand brief, the veteran's representative 
waived initial RO review of this evidence.  The Board thus 
accepts this evidence for inclusion in the record.  38 C.F.R. 
§ 20.1304(c).  In August 2008, the AMC received a July 2008 
VA pulmonary examination report, and forwarded this evidence 
to the Board, which received it in November 2008.  As this 
evidence relates only to the veteran's lung disability claim, 
which the Board granted in March 2007, it is not pertinent to 
the issues remaining on appeal.  Id.


FINDINGS OF FACT

1.  In a May 1991 decision, the Board denied entitlement to 
service connection for a blood disorder due to ionizing 
radiation.

2.  Evidence received since the May 1991 Board decision is 
cumulative and redundant and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The veteran was engaged in a radiation risk activity 
during service.

4.  The veteran's basal cell carcinoma of the back is not 
related to his radiation exposure, or otherwise related to 
service.

5.  The veteran's CFS, CAD, thyroid disease, and nuclear 
cataracts are not radiogenic diseases under the applicable 
regulation, and are not otherwise related to service.


CONCLUSIONS OF LAW

1.  The May 1991 Board decision that denied entitlement to 
service connection for a blood disorder due to ionizing 
radiation is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been received, and the 
claim for service connection for a blood disorder, to include 
as due to ionizing radiation, is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Basal cell carcinoma of the upper back was not incurred 
in or aggravated by service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 1131, 
1133, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2008).

4.  CFS, CAD, thyroid disease, and nuclear cataracts were not 
incurred in or aggravated by service, and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101(3), 1110, 
1112, 1131, 1133, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In addition, as to petitions to reopen, VCAA notice must 
include an explanation of 1) the evidence and information 
necessary to establish entitlement to the underlying claim 
for the benefit sought; and 2) what constitutes new and 
material evidence to reopen the claim as determined by the 
evidence of record at the time of the previous final denial.  
Kent v. Nicholson, 20 Vet. App. 1, (2006).  Such a notice 
letter must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.

In a May 2007 letter, the RO notified the veteran of the 
evidence needed to substantiate his claims for service 
connection on a direct basis and also indicated that service 
connection could be established on a presumptive basis for 
veterans with certain diseases who were exposed to ionizing 
radiation.  These letters also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the May 2007 letter complied with this requirement.

In addition, as to the Kent requirements, the May 2007 letter 
indicated that the veteran had to submit new and material 
evidence to reopen his previously denied claim for service 
connection for a blood disorder, and that, in order to be 
material, the additional existing evidence had to pertain to 
the reason his claim was previously denied.  

The AMC indicated that the veteran's claim was previously 
denied because it was not shown that a blood disorder was 
related to service, and that he therefore had to submit 
evidence that related to this fact, for example, a letter 
from a medical professional indicating that a current blood 
disorder was related to service or to radiation exposure.  
The Board notes that the May 2007 letter misidentified the 
date of the prior denial and provided the new, rather than 
old version of the regulation defining new and material 
evidence, 38 C.F.R. § 3.156 which was applicable to the March 
2000 petition to reopen.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders v. Nicholson, 487 F. 3d 881, 888-9 (Fed. Cir. 
2007); George-Harvey v. Nicholson, 21 Vet. App. 334-339 
(2007).  

Here, given that the AMC indicated that the veteran had to 
provide evidence showing that a current blood disorder was 
related to service, and given the veteran's consistent 
contention, to include his February 2008 correspondence, that 
his current disabilities are due to his in-service radiation 
exposure, the Board finds that the AMC's error in identifying 
the incorrect date of the prior denial and providing the 
incorrect definition of new and material, was cured by actual 
knowledge on the part of the veteran.

The veteran has substantiated his status as a veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in the May 2007 letter.

Contrary to VCAA requirements, the May 2007 letter was 
provided after the initial adjudication of the claims.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was cured by readjudication of the claims 
in a February 2008 supplemental statement of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records and VA and private medical 
records, as well as the veteran's service personnel records.  
The AMC also obtained a November 2007 opinion from a VA 
physician as to the nature and etiology of any blood 
disorder.

In accordance with the provisions of 38 C.F.R. § 3.311, 
discussed below, the AMC obtained a medical opinion from VA's 
Chief Public Health and Environmental Hazards Officer, who is 
also a physician.

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be adjudicated.

Analysis

Petition to Reopen

The May 1991 Board decision denied service connection for a 
blood disorder due to exposure to ionizing radiation, on the 
basis that, to the extent that any blood disorder had been 
identified, such was not shown to be related to radiation 
exposure during service.  Board decisions are final on the 
date of the date stamped on the face of the decision, unless 
the Chairman of the Board ordered reconsideration of the 
decision.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C 
.F.R. § 20.1100.  The veteran did not appeal this decision or 
request reconsideration.

Accordingly, the veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for a blood disorder. 38 U.S.C.A. § 5108.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The veteran's petition to reopen was received in March 2000.  
Under the version of 38 C.F.R. § 3.156(a), applicable to 
claims to reopen received prior to August 21, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before the Board at the time of its May 1991 
decision included the service medical records, which 
contained no complaints, findings, or diagnosis of any blood 
abnormality, with no abnormalities on the June 1946 
separation examination.  Post-service private and VA 
treatment records showed increased lymphocytes, increased 
sedimentation rate, Epstein-Barr virus, and CFS. 

The veteran's CFS and blood abnormalities had been attributed 
to Epstein-Barr virus and not radiation exposure, and that 
any possible blood disorders were not included on the list of 
diseases considered radiogenic under the applicable 
regulation.  With regard to the blood abnormalities, 
laboratory test results are not, in and of themselves, 
disabilities.  Cf. 61 Fed. Reg. 20440, 20445 (May 7, 1996) 
(supplementary information preceding revisions to criteria 
for evaluating endocrine system indicates that 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol "are actually laboratory test results, and are 
not, in and of themselves, disabilities").

Since the Board's May 1991 decision, none of the medical 
evidence includes a diagnosis of a blood disorder, and a VA 
physician and physician's assistant indicated in a November 
2007 opinion that there was no evidence of hematologic 
abnormality in the veteran's recent treatment records.  They 
concluded that the veteran "does not have a blood disorder 
related to his ionizing radiation exposure."

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110; 
Degmetich v. Brown, 104 F. 3d 1328 (1997) Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  See also McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  Here, the evidence received since the Board's May 
1991 denial indicates that the veteran does not have a 
current blood disorder, or one that is related to his 
radiation exposure.  As the evidence prior to and since the 
Board's May 1991 denial indicates that the veteran does not 
have a current blood disorder that is related to his 
radiation exposure (or anything else in service), it is 
essentially cumulative and redundant and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

While the veteran's oral and written statements have been 
added to the record since the Board's May 1991 denial, these 
statements essentially claim that he has a blood disorder 
that is related to his radiation exposure, and therefore are 
duplicative of previous arguments and are also not so 
significant not so significant that they must be considered 
in order to fairly decide the merits of the claim.  While the 
veteran is competent to describe his symptoms and to allege 
his proximity to radiation, as a lay person he is not 
competent to render a medical diagnosis or an opinion 
concerning medical causation. Therefore, his statements 
regarding the nature and etiology of any blood disorder are 
neither new, nor material. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Cf. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
Jul. 3, 2007) (a lay person is competent in some 
circumstances to offer a medical diagnosis).  Accordingly, 
reopening of the claim is not in order.


Claims for Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table).  See also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).

Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.

Third, direct service connection can be established under 38 
C.F.R. § 3.303(d) by showing that the disease was incurred 
during or aggravated by service without regard to the 
statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 
1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only 
determine whether a veteran had a disability recognized by VA 
as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.  See also 38 U.S.C.A. § 1113(b) (West 2002) 
(nothing in 38 U.S.C.A. § 1112 prevents the grant of service 
connection on a direct incurrence basis).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran claims that he has the disabilities at issue in 
this appeal due to exposure to ionizing radiation.  Medical 
evidence, to include a November 1996 Good Samaritan Hospital 
surgical pathology report, reflect a diagnosis of basal cell 
carcinoma of the right upper back.  A March 1989 VA hospital 
discharge summary contains diagnoses of CFS, Epstein-Barr 
Syndrome.  A September 2000 VAOPT note indicates a diagnosis 
of CAD with aortic and mitral valve insufficiency.  A March 
2002 VA examination report reflects a diagnosis of mild 
hypothyroidism with no clinical evidence of thyroid nodular 
disease.  A June 2002 thyroid ultrasound report indicated a 
diagnosis of a small simple cyst in both lobes of the thyroid 
gland, with no solid masses or calcifications in the thyroid 
gland.  Multiple VAOPT notes, to include those of March and 
May 2006 indicate that the veteran suffers from 
hypothyroidism.  A March 2002 VA examination report indicates 
that the veteran had a cataract in his right eye, and a 
November 2007 VAOPT note indicates that the veteran had a 
nuclear cataract replaced.

The veteran's personnel records reflect that he served in the 
waters of the Asiatic Pacific Area from May 1945 to April 
1946, and his personal diary reflects that he served in 
Nagasaki in October 1945.  He is therefore a "radiation-
exposed veteran" under 38 C.F.R. § 3.309(d)(3)(i), (ii)(B).  

The diseases that are presumptively service connected for 
radiation-exposed veterans are: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary glands, 
cancer of the urinary tract; bronchiolo-alveolar carcinoma; 
cancer of the bone; cancer of the brain; cancer of the colon; 
cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 
1112(c)(2); 38 C.F.R. § 3.309(d).    

The above evidence reflects that the veteran does not have a 
disease listed in 38 U.S.C.A. § 1112(c)(2) and 38 C.F.R. § 
3.309(d)(2), to include thyroid cancer; consequently, these 
provisions are inapplicable in the present case.  However, 
skin cancer and "any other cancer" are "radiogenic 
diseases" under 38 C.F.R. § 3.311(b)(2)(vii) and (xxiv); the 
veteran's basal cell carcinoma of the back falls within these 
provisions.  As a radiation-exposed veteran who subsequently 
developed a radiogenic disease, the veteran's claims were 
referred to the Under Secretary for Benefits in accordance 
with 38 C.F.R. § 3.311(c).

In October 2001, the Defense Threat Reduction Agency (DTRA) 
provided a radiation dose assessment for the veteran. The 
veteran's calculated external dose estimate was 0.0 (<0.001) 
rem.  DTRA confirmed that the veteran was a member of the 
American occupation forces in Japan following World War II.  
The letter stated that while serving aboard USS LCS (L) (#) 
72, the veteran was present in the VA defined Nagasaki area 
from October 23-24, 1945.

In a February 2005 letter, the DTRA reported that it had 
recalculated the veteran's radiation exposure and concluded 
that his total external gamma and skin doses were 0.006 rem 
for total external gamma dose, 0.018 rem upper bound total 
external dose, 0.06 total skin dose (upper back) and <1 rem 
upper bound total skin dose (upper back).

In September 2006, the Chief Public Health and Environmental 
Hazards Officer of VA, a physician with a Masters of Science 
in Public Health (MSPH), performed a Radiation Review 
regarding the veteran's basal cell carcinoma of the back.  He 
reviewed the claims folder including the information relating 
to radiation exposure and the DTRA's dose estimate.  

He noted the increase in risk for skin cancers in individuals 
with exposure to high doses of ionizing radiation (e.g., 
several hundred rads), excess numbers of basal cell cancers 
reported in skin that received estimated doses of 9-12 rads 
in margins of irradiated areas, and an increased risk for 
squamous cell skin cancers in atomic bomb survivors.  He 
cited two studies in support of these statements.  He then 
indicated that an interactive radio-epidemiological program 
(IREP) was utilized to estimate the likelihood that exposure 
to ionizing radiation was responsible for the veteran's skin 
cancer, and that the probability of causation for the 
veteran's skin cancer was 10.68 percent with a 99th 
percentile value for this calculation.  

The IREP results were attached to the letter.  In a September 
2006 letter, the Director of Compensation and Pension 
reviewed the conclusions of the Chief Public Health Officer, 
noted the November 1996 diagnosis of basal cell carcinoma, 
the veteran's occasional use of snuff, a family history of 
testicular cancer and black lung disease, and concluded that 
"there is no reasonable possibility that the veteran's skin 
cancer is the result of ionizing radiation in military 
service."

The above evidence reflects that the applicable procedures in 
38 C.F.R. § 3.311(c) and (d) were followed in obtaining a 
medical opinion on the relevant issue, and that the 
appropriate factors were considered pursuant to 38 C.F.R. 
§ 3.311(e).  Moreover, the Chief Public Health Officer cited 
relevant studies and explained the rationale for his 
conclusions, as did the Director of Compensation and Pension, 
acting for the Under Secretary for Benefits.  Thus, these 
medical opinions, which weigh against a link between the 
veteran's basal cell carcinoma of the back and his in-service 
radiation exposure, are entitled to significant probative 
weight. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) 
(factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See also Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board).  Cf. Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998) (the failure of the 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits).  There is no contrary medical evidence or 
opinion, and neither the veteran nor his representative has 
identified or alluded to such medical evidence or opinion.

As to the other claimed disabilities, the Chief Public Health 
Officer indicated that no medical treatise attributed 
Epstein-Barr virus, fatigue, or CAD to ionizing radiation, 
and that the veteran had not been diagnosed as having  
thyroid nodular disease (as opposed to hypothyroidism) or 
posteriorly subcapsular cataracts.  

These are an accurate characterization of the evidence of 
record.  The diagnosed hypothyroidism and nuclear cataracts 
are not listed as radiogenic diseases in 38 C.F.R. 
§ 3.311(b)(2), and thyroid cancer or posterior subcapsular 
cataracts, which are so listed, have not been demonstrated.  
See 38 C.F.R. § 3.311(b)(2)(ii), (xvi).  The March 2002 VA 
examination report reflects a diagnosis of mild 
hypothyroidism with no clinical evidence of thyroid nodular 
disease, a June 2002 thyroid ultrasound report indicated a 
diagnosis of a small simple cyst in both lobes of the thyroid 
gland, with no solid masses or calcifications in the thyroid 
gland, and multiple VAOPT notes, to include those of March 
and May 2006 indicate that the veteran suffers from 
hypothyroidism.  Moreover, while the March 2002 VA 
examination report did not specify the type of cataract with 
which the veteran had been diagnosed, a November 2007 VAOPT 
note indicates that the veteran had a nuclear cataract 
replaced.

The remaining question is whether service connection for any 
of the claimed disabilities can be established on a direct 
basis.  Combee; 38 U.S.C.A. § 1113(b).  However, the veteran 
has not argued, and the evidence does not reflect, that his 
basal cell carcinoma of the back, CFS, CAD, thyroid disease, 
or cataracts are otherwise related to service.  

There is no record of complaint, treatment, or diagnoses of 
any of these disabilities in the service medical records, and 
the June 1946 separation examination report reflects that the 
cardiovascular and other systems were normal, and blood tests 
and chest X-rays were normal.  Moreover, the veteran was not 
diagnosed with any of these disabilities until many years 
after service.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc) (the Board may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue).  

In addition, the veteran has not indicated that he 
experienced continuity of symptomatology as to any of these 
disabilities since service.  The evidence thus does not 
reflect that any of the disabilities for which service 
connection is claimed is otherwise related to service.

For the foregoing reasons, the preponderance of the evidence 
is against the claims for service connection for basal cell 
carcinoma of the back, CFS, CAD, thyroid disease, or 
cataracts, each claimed as due to exposure to ionizing 
radiation.  The benefit-of-the-doubt rule is therefore not 
for application, and each claim must therefore be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 53.


ORDER

The petition to reopen a claim of entitlement to service 
connection for a blood disorder, claimed as due to exposure 
to ionizing radiation, is denied.

Entitlement to service connection for basal cell carcinoma of 
the back, claimed as due to exposure to ionizing radiation, 
is denied.

Entitlement to service connection for CFS, claimed as due to 
exposure to ionizing radiation, is denied.

Entitlement to service connection for CAD, claimed as due to 
exposure to ionizing radiation, is denied.

Entitlement to service connection for thyroid disease, 
claimed as due to exposure to ionizing radiation, is denied.

Entitlement to service connection for cataracts, claimed as 
due to exposure to ionizing radiation, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


